ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
McGoldrick Construction Services Corporation )       ASBCA No. 59253
                                             )
Under Contract No. W9126G-09-D-0098          )

APPEARANCES FOR THE APPELLANT:                       Douglas L. Patin, Esq.
                                                     Lisa A. Markman, Esq.
                                                      Bradley Arant Boult Cummings LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Cindy E. Shimokusu, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Fort Worth

               OPINION BY ADMINISTRATIVE JUDGE DICKINSON

        The parties have filed a joint motion for the Board to adopt their settlement of
this appeal which was processed under Board Rule 12.3. It is the Board's decision,
pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties' stipulation and agreement,
that the appeal is sustained. In the nature of a consent judgment, the Board makes a
monetary award to appellant in the amount of $71,071.00. Interest shall be paid on
this amount pursuant to 41 U.S.C. § 7109 from 15 August 2014 until date of payment.

       Dated: 13 August 2014



                                                 Adminis rative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
I concur




RICHARD SHACKLEFORD
Administrative Judge
Vice Chairman
Armed Services Board
of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59253, Appeal of
McGoldrick Construction Services Corporation, rendered in conformance with the
Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2